                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


RHINO SHIELD GULF SOUTH, LLC                       CIVIL ACTION
and JAMES M. REDMOND

v.                                                 NO. 18-11247

RSUI GROUP, INC.; LANDMARK
AMERICAN INSURANCE COMPANY;
and BRIAN T. CARR, APLC                            SECTION “F”


                        ORDER AND REASONS

     Before the Court are two motions: (1) the plaintiffs’ motion

to remand; and (2) defendant Brian T. Carr, APLC’s motion to

dismiss, or in the alternative, motion for more definite statement.

For the reasons that follow, the motion to remand is DENIED, and

the motion to dismiss is GRANTED.

                              Background

     This bad faith claims adjustment and legal malpractice suit

concerns a claim that an LLC’s insurers and counsel extracted

significant settlement contributions from the LLC’s members by

misrepresenting protections afforded under a liability insurance

policy.

     Rhino Shield of Louisiana, LLC (“Rhino Shield LA”) is a

defunct limited liability company that dissolved in 2015.    Prior

to its dissolution, Rhino Shield LA allegedly obtained liability

insurance policies from RSUI Group, Inc. (“RSUI”) and Landmark

American Insurance Co. (“Landmark”).   These policies named the LLC

                                  1
itself, as well as its members, as insureds.               Between 2013 and

2017, former Rhino Shield of LA customers filed approximately nine

lawsuits in Louisiana state court against the company, as well as

two of its members - Rhino Shield Gulf South, LLC (“Rhino Shield

GS”) and James M. Redmond.          In each lawsuit, the former customers

asserted claims under Louisiana law that allegedly implicated

coverage under the RSUI/Landmark policies.

     According to Rhino Shield GS and Redmond, their insurers -

RSUI and Landmark - and liability counsel - Brian T. Carr, APLC -

would respond to the lawsuits by negotiating settlements.                 More

specifically,    Rhino    Shield     GS   and   Redmond   allege   that   RSUI,

Landmark, and Carr

             would misrepresent to Mr. Redmond that Rhino
             Shield GS (a solvent Florida entity owned by
             Mr. Redmond) and/or Mr. Redmond personally
             could be responsible for any judgment,
             verdict, and/or settlement of the lawsuits or
             claims referenced herein, essentially raising
             coverage defenses with Mr. Redmond personally
             and/or mispresenting and/or failing to inform
             Mr. Redmond of the liability protections
             afforded him under corporate or bankruptcy
             laws.

     Rhino    Shield     GS   and    Redmond    further   allege   that   they

“accidentally learned of RSUI/Landmark’s and Brian T. Carr, APLC’s

egregious violations of the duty of good faith and fair dealing”

on January 30, 2017.      Exactly one year later, on January 30, 2018,

the two members sued RSUI and Landmark in the 19th Judicial

District Court for the Parish of Baton Rouge.              Following removal

                                          2
to the U.S. District Court for the Middle District of Louisiana,

the case was dismissed without prejudice, on May 10, 2018, for

failure to amend the petition in response to the grant of a 12(b)

motion for more definite statement.

       Several months later, on October 9, 2018, Rhino Shield Gulf

South, LLC and James M. Redmond filed suit in the Civil District

Court for the Parish of Orleans, asserting a claim of bad faith

claims adjusting practices, or in the alternative, fraud against

RSUI Group, Inc. and Landmark American Insurance Co., and a legal

malpractice claim against Brian T. Carr, APLC.                 In their petition,

the plaintiffs allege that RSUI and Landmark violated their duties

of     good    faith     and    fair   dealing      under    Louisiana     law     by

misrepresenting the terms of the policy to plaintiffs, failing to

fully    pay    claims     with    third     parties   until      plaintiffs     made

contributions, and failing to appoint counsel to adequately defend

them.     The plaintiffs further allege that attorneys at Brian T.

Carr,    APLC   failed     to     properly     represent    and   defend   them    by

negligently advising that they must contribute to settlements that

fell    under    insurance        policies     providing     full   coverage      and

indemnity to plaintiffs.           Finally, the plaintiffs seek to recover

damages - including an estimated $115,062.11 allegedly extracted

from them - as well as costs, attorney’s fees, interest, and

punitive damages.



                                           3
     RSUI and Landmark timely removed the lawsuit to this Court on

November 20, 2018, invoking the Court’s diversity jurisdiction.

The plaintiffs now move to remand the case on the ground that

removal was improper because Brian T. Carr, APLC is a forum

defendant. And defendant Carr moves to dismiss the claims asserted

against it pursuant to Rule 12(b)(6), or in the alternative, for

a more definite statement pursuant to Rule 12(e).

                                       I.

                                       A.

     Although the plaintiffs challenge removal in this case, the

removing defendants carry the burden of showing the propriety of

this Court’s removal jurisdiction. See Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); see also

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Given the significant federalism concerns implicated by removal,

the removal statute is strictly construed “and any doubt about the

propriety   of   removal   must   be    resolved   in   favor   of   remand.”

Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008) (citation

omitted); Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278,

281-82 (5th Cir. 2007) (citations omitted).

     Federal courts are courts of limited jurisdiction, possessing

only the authority granted by the United States Constitution and

conferred by the United States Congress.           Howery v. Allstate Ins.

Co., 243 F.3d 912, 916 (5th Cir. 2001).        A defendant may generally

                                       4
remove a civil action filed in state court if the federal court

has   original   jurisdiction   over      the   case   --    that   is,   if   the

plaintiff could have brought the action in federal court from the

outset.     See 28 U.S.C. § 1441(a).       However, pursuant to the forum

defendant rule, an action not brought under federal law “may not

be removed if any of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action

is brought.”     28 U.S.C. § 1441(b)(2).

                                     B.

      The    removing   defendants     invoke     this      Court’s   diversity

jurisdiction under 28 U.S.C. § 1332, which requires complete

diversity to exist between the plaintiffs and all properly joined

defendants, and the amount in controversy to exceed $75,000.                   See

§ 1332(a)(1).     Plaintiffs Rhino Shield GS and James Redmond are

citizens of Florida. 1    As to the defendants, RSUI Group, Inc. is

a citizen of Delaware and Georgia; Landmark American Insurance

Company is a citizen of New Hampshire and Georgia; and Brian T.

Carr, APLC is citizen of Louisiana. 2              Thus, the parties are

completely diverse.      In addition, the removing defendants have


1 For diversity purposes, an LLC, such as Rhino Shield GS, derives
its citizenship from that of its members.     Harvey v. Grey Wolf
Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Because Rhino
Shield GS’s manager-member, James Redmond, is a citizen of Florida,
Rhino Shield GS is likewise a Florida citizen.
2 A corporation, such as each defendant in this case, is a citizen

of its state of incorporation and the state in which its principal
place of business is located. See 28 U.S.C. § 1332(c)(1).
                                     5
demonstrated that the jurisdictional amount in controversy exceeds

$75,000.   In their Notice of Removal, the defendants point to the

plaintiffs’ state court petition, in which they allege that the

defendants “would extract significant contributions to settlements

from Mr. Redmond and/or Rhino Shield GS through the implication

that Plaintiffs could face personal exposure” and that they are

entitled to a “[r]eturn of all monies improperly and unlawfully

extracted from Plaintiffs, upon information and belief, amounting

to   $115,062.11.”     Accordingly,     the   Court   has   diversity

jurisdiction over this lawsuit.

                                  II.

                                  A.

     The plaintiffs contend that removal nonetheless was improper

pursuant to the forum defendant rule.         The applicable removal

statute incorporating the forum defendant rule provides:

           A civil action otherwise removable solely on
           the basis of the jurisdiction under section
           1332(a) of this title may not be removed if
           any of the parties in interest properly joined
           and served as defendants is a citizen of the
           State in which such action is brought.

28 U.S.C. § 1441(b)(2) (emphasis added).      Failure to comply with

the forum defendant rule renders removal procedurally defective.

See In re 1994 Exxon Chem. Fire, 558 F.3d 378, 392-94 (5th Cir.

2009).




                                  6
     It is undisputed that defendant Brian T. Carr, APLC is a

Louisiana citizen and had been served at the time this lawsuit was

removed. 3     However, the removing defendants urge the Court to

disregard the citizenship of Brian T. Carr, APLC on the ground

that it was improperly joined.

                                         B.

     Pursuant to the doctrine of “improper joinder,” a state court

action   may    be    removed   despite       the   presence   of   an   in-state

defendant, where the joinder of such defendant was improper.

Smallwood v. Illinois Central R. Co., 385 F.3d 568, 573 (5th Cir.

2004).   “The party seeking removal bears a heavy burden of proving

that the joinder of the in-state party was improper.”                Id. at 574.

“Since the purpose of the improper joinder inquiry is to determine

whether or not the in-state defendant was properly joined, the

focus of the inquiry must be on the joinder, not the merits of the

plaintiff’s case.”         Id. at 573.        The removing defendant may show

improper joinder in one of two ways: “(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff

to establish a cause of action against the non-diverse party in

state court.”        Id.   In determining whether a party was improperly

joined, all contested factual issues and state law ambiguities are




3In filing their Notice of Removal, the removing defendants attach
a Notice of Compliance with 28 U.S.C. § 1447(b), in which they
represent that defendant Brian T. Carr, APLC was “properly served.”
                                         7
resolved in favor of the plaintiff.        Gasch, 491 F.3d at 281.   “A

defendant is improperly joined if the moving party establishes

that: (1) the plaintiff has stated a claim against a diverse

defendant that he fraudulently alleges is nondiverse, or (2) the

plaintiff has not stated a claim against a defendant that he

properly alleges is nondiverse.”       Int’l Energy Ventures Mgmt., LLC

v. United Energy Grp., Ltd., 818 F.3d 193, 199 (5th Cir. 2016)

(emphasis in original).

       Because Brian T. Carr, APLC is a forum defendant, to establish

removal jurisdiction in this Court based upon the improper joinder

doctrine, the removing defendants have the burden of establishing

that the plaintiffs have failed to state a claim against Brian T.

Carr, APLC.     See Int’l Energy Ventures Mgmt., LLC, 818 F.3d at

207-08 (“because Smallwood requires us to use the Rule 12(b)(6)-

type analysis, we have no choice but to apply the federal pleading

standard embodied in that analysis.”). In doing so, the defendants

must demonstrate “that there is no possibility of recovery by the

plaintiff against an in-state defendant, which stated differently

means that there is no reasonable basis for the district court to

predict that the plaintiff might be able to recover against an in-

state defendant.”    Id. at 199-200 (citing Smallwood, 385 F.3d at

573).   The Court underscores that the possibility of recovery must

be “reasonable,” not merely theoretical.        Smallwood, 385 F.3d at

573;    Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,

                                   8
313 F.3d 305, 312 (5th Cir. 2002) (“If there is arguably a

reasonable basis for predicting that the state law might impose

liability on the facts involved, then there is no fraudulent

joinder.”) (internal quotation marks omitted).

                                  C.

       The   out-of-state   defendants    submit      that   there   is   no

reasonable basis for the Court to predict that the plaintiffs might

be able to recover against Brian T. Carr, APLC because any legal

malpractice claim against the firm is time barred. Under Louisiana

law, claims for legal malpractice are generally subject to a one-

year    peremptive   period.     See     La.   R.S.    §§    9:5606(A),(B).

Specifically, La. R.S. § 9:5606(A) provides:

             No action for damages against any attorney at
             law duly admitted to practice in this state,
             any partnership of such attorneys at law, or
             any   professional    corporation,    company,
             organization, association, enterprise, or
             other commercial business or professional
             combination authorized by the laws of this
             state to engage in the practice of law,
             whether based upon tort, or breach of
             contract, or otherwise, arising out of an
             engagement to provide legal services shall be
             brought unless filed in a court of competent
             jurisdiction and proper venue within one year
             from the date of the alleged act, omission, or
             neglect, or within one year from the date that
             the alleged act, omission, or neglect is
             discovered or should have been discovered;
             however, even as to actions filed within one
             year from the date of such discovery, in all
             events such actions shall be filed at the
             latest within three years from the date of the
             alleged act, omission, or neglect.


                                   9
Emphasis added.       Subsection B further specifies that “[t]he one-

year and three-year periods of limitation provided in Subsection

A of this Section are peremptive periods within the meaning of

Civil Code Article 3458 and, in accordance with Civil Code Article

3461, may not be renounced, interrupted, or suspended.”           La. R.S.

§ 9:5606(B).    In this case, the plaintiffs allege in their state

court petition:

          It was not until January 30, 2017 that
          Plaintiffs     accidentally     learned     of
          RSUI/Landmark’s and Brian T. Carr, APLC’s
          egregious violations of the duty of good faith
          and fair dealing.

Accordingly,    the    plaintiffs   concede   that   they   discovered   the

alleged acts and omissions committed by Brian T. Carr, APLC no

later than January 30, 2017.        And they did not file their petition

until October 9, 2018 - more than one year after the alleged date

of discovery.

     However, La. R.S. § 9:5606(E) instructs that “the peremptive

period provided in Subsection A of this Section shall not apply in

cases of fraud.” 4     The Louisiana Supreme Court has recognized that

the fraud exception contemplated by La. R.S. § 9:5606(E) may apply

either when the act of malpractice itself is fraudulent or the




4  The Louisiana Civil Code, in turn, defines fraud as “a
misrepresentation or a suppression of the truth made with the
intention either to obtain an unjust advantage for one party or to
cause a loss or inconvenience to the other.” La. Civ. Code art.
1953.
                                      10
attorney has engaged in post-malpractice fraudulent concealment.

See Lomont v. Myer-Bennett, 2014-2483 (La. 6/30/15); 172 So. 3d

620, 627-29.    Louisiana’s high court has further held that, in

cases where fraud is established, “a legal malpractice claim is

governed by the one-year prescriptive period set forth in La. C.C.

art. 3492.”    Id. at 637 (quoting Braud v. New England Ins. Co.,

576 So. 2d 466, 468 (La. 1991)).

     Interestingly, the plaintiffs’ state court petition does not

allege that Brian T. Carr, APLC engaged in either form of fraud.

And the plaintiffs concede in their motion to remand that they

“can take no position as to whether fraud has occurred or not

because Plaintiffs – despite requests - have yet to receive full

copies of their legal files from Brian T. Carr, APLC.”       In other

words, the plaintiffs submit that, because discovery “may” reveal

that they have a fraud claim against Brian T. Carr, APLC, the

removing   defendants     have   not   satisfied   their   burden   of

establishing that there is no possibility of recovery against the

forum defendant.

     To further support their position, the plaintiffs point to

Louisiana procedural rules regarding the assertion of challenges

based on prescription and peremption.      In Louisiana state court,

the exception of prescription or peremption is raised through the

“peremptory exception.”    La. Code Civ. Proc. art. 927.    Moreover,

“[w]hen the grounds of the objection pleaded by the peremptory

                                  11
exception may be removed by amendment of the petition, the judgment

sustaining the exception shall order such amendment within the

delay allowed by the court.”         Id. art. 934.     Accordingly, the

plaintiffs speculate, if this action had been litigated in state

court, they would have had an opportunity to amend their petition

to state a claim of fraud.       But, because the plaintiffs currently

“can take no position as to whether fraud has occurred or not,”

this Court finds that it has no reasonable basis to predict that

the plaintiffs may be able to recover against Brian T. Carr, APLC.

     Moreover, even if the plaintiffs had stated a claim of fraud

against Brian T. Carr, APLC, their recovery against the forum

defendant would nonetheless be barred by the one-year prescriptive

period applicable to fraud claims.       See Lomont, 172 So. 3d at 637

(holding   that,   where   the   fraud   exception   applies,   “a   legal

malpractice claim is governed by the one-year prescriptive period

set forth in La. C.C. art. 3492”) (internal citations omitted).

The Louisiana Supreme Court has consistently held that:

           the   “date    of   discovery”    from   which
           prescription/peremption begins to run is the
           “date on which a reasonable man in the
           position of the plaintiff has, or should have,
           either actual or constructive knowledge of the
           damage, the delict, and the relationship
           between them sufficient to indicate to a
           reasonable person he is the victim of a tort
           and to state a cause of action against the
           defendant.”




                                    12
Id. at 638 (quoting Jenkins v. Starns, 11-1170 (La. 1/24/12); 85

So. 3d 612, 626).   Here, the plaintiffs admit in their state court

petition that they had knowledge of Brian T. Carr, APLC’s alleged

legal malpractice as of January 30, 2017.      However, they did not

file their petition until October 9, 2018, more than year one after

the date of the alleged discovery.

     In addition, the plaintiffs did not interrupt prescription by

suing RSUI and Landmark in the 19th Judicial District Court for

the Parish of Baton Rouge back in January of 2018.    First, because

Brian T. Carr, APLC was not named as a defendant in the prior

lawsuit, it is questionable as to whether filing that lawsuit

against Carr’s co-defendants interrupted prescription as to the

plaintiffs’   malpractice     claim   against     Carr.    Louisiana

jurisprudence has recognized that “[a] prior petition interrupts

prescription only as to defendants named in the petition relied

upon for interruption in the absence of solidary liability between

an unnamed defendant and a named defendant.”    Ward v. Blanche, 466

So. 2d 723, 725 (La. App. 4 Cir. 1985).

     Notably, the “interruption of prescription resulting from the

filing of a suit . . . is considered never to have occurred if the

plaintiff . . . fails to prosecute the suit at trial.”      La. Civ.

Code art. 3463. In interpreting the scope of article 3463, another

Section of this Court, in Fields v. Stalder, recognized that the

failure to respond to a 12(b)(6) motion and amend a pleading

                                 13
amounts to a failure to prosecute.     No. 02-0159, 2002 U.S. Dist.

LEXIS 13450, at *8 (E.D. La. July 18, 2002).   Here, the plaintiffs

allege in their petition that their prior lawsuit “was dismissed,

without prejudice, on May 10, 2018, for failure to amend the

petition in response to the granting of [a] 12(b) motion for more

definite statement.”     Because the plaintiffs failed to prosecute

the initial lawsuit, prescription for their claim against Carr is

deemed to have never been interrupted.     Accordingly, this Court

finds that the removing defendants have satisfied their burden of

proving “that there is no reasonable basis for the district court

to predict that the plaintiff[s] might be able to recover against

an in-state defendant.”     Int’l Energy Ventures Mgmt., LLC, 818

F.3d at 199-200. In reaching this conclusion, the Court emphasizes

that the possibility of recovery must be “reasonable,” not merely

theoretical.     See Smallwood, 385 F.3d at 573.   Having determined

that Brian T. Carr, APLC was improperly joined to defeat this

Court’s removal jurisdiction, the Court likewise finds that the

plaintiffs have failed to state a claim against Carr pursuant to

Rule 12(b)(6).    See Int’l Energy Ventures Mgmt., LLC, 818 F.3d at

207-08 (“[B]ecause Smallwood requires us to use the Rule 12(b)(6)-

type analysis, we have no choice but to apply the federal pleading

standard embodied in that analysis.”).

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiffs’ motion to remand is hereby DENIED, and Brian T.

                                  14
Carr, APLC’s Rule 12(b)(6) motion to dismiss is GRANTED. 5     The

plaintiffs’ claim against RSUI and Landmark for bad faith claims

adjusting, or in the alternative, fraud remains before the Court.




                         New Orleans, Louisiana, January 9, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




5 The Court expresses no opinion as to whether the Brian T. Carr,
APLC attorneys involved in this matter face criminal exposure.
                               15
